Citation Nr: 0321449	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  01-02 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active Naval service from June 1964 to 
August 1968 (including in Vietnam).  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Denver, Colorado, Regional Office (RO).  In 
June 2002, a "Travel Board" hearing was held before the 
undersigned Board Member.  

The Board subsequently undertook additional development on 
said appellate issue in September 2002, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Subsequently, certain 
medical records and other documents were sought and 
associated with the claims folder and VA examinations were 
conducted with medical opinion rendered as to the etiological 
question in controversy.  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  

However, in light of the fact that favorable VA medical 
opinion was rendered pursuant to the Board's additional 
development, the Board will render a decision herein awarding 
service connection for an acquired psychiatric disorder, 
claimed as post-traumatic stress disorder, since allowance of 
that issue obviously will not be prejudicial to appellant.  


FINDING OF FACT

It is at least as likely as not that an acquired psychiatric 
disability, to include post-traumatic stress disorder, is 
related to appellant's military service.


CONCLUSION OF LAW

With resolution of all reasonable doubt, an acquired 
psychiatric disability, to include post-traumatic stress 
disorder, was incurred in appellant's service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of entitlement to 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, the evidentiary 
record is obviously adequate and no further notice or 
development is indicated.

Appellant's service administrative/personnel records have 
been obtained and associated with the claims folder.  The 
service records indicate that he served in Vietnam apparently 
from August 1967 to August 1968 with U.S. Naval Inshore 
Undersea Warfare Group ONE (IUWG-1), WESTPAC Detachment/Naval 
Support Facility Unit TWO; and that he was a crewmember and 
assistant boat captain on a 36-foot harbor patrol craft.  His 
service administrative records noted that he was eligible for 
hostile combat pay for certain months while assigned to a 
certain naval vessel (a fleet oiler/tanker) in 1965, prior to 
his harbor patrol craft assignment.  

Appellant's available service medical records, including a 
May 1968 examination report shortly prior to service 
separation, do not include any complaints, findings, or 
diagnoses pertaining to an acquired psychiatric disorder.  VA 
clinical records dated in 1999 reveal that appellant's 
complaints included nightmares and sleep difficulty; and 
major depressive disorder was assessed/diagnosed.  In 
February 2000, he reported that while in Vietnam, he operated 
a patrol boat "around the harbor" and checked for "jumps 
and swimmers": that he was involved in combat "to some 
extent when he would have to remove weapons"; and that he 
recounted boarding a Vietnamese craft and scuffling with a 
person carrying a hand grenade, knocking it into the water.  
Since there were no pertinent clinical records between 
service separation in 1968 and the late 1990's, pursuant to 
the Board's additional development, a search by a certain VA 
Medical Center for any psychiatric treatment records 
proximate to service proved fruitless.  See March 2003 VA 
Medical Center's written statement.

In February 2000, appellant submitted a post-traumatic stress 
disorder questionnaire with accompanying written statement, 
alleging in-service stressors that included an alleged 
incident involving a bomb placed on a ship's hull by a Viet 
Cong swimmer that blew a hole in the side of the ship while 
appellant was on patrol nearby.  Other alleged service 
stressors included conducting harbor craft night patrols; and 
the aforementioned incident involving his boarding a 
Vietnamese craft and scuffling with a person carrying a hand 
grenade, knocking it into the water.  

VA clinical records dated in 2000 revealed that a post-
traumatic stress disorder, with major depression as a symptom 
of that disorder was assessed.  Although a May 2000 VA 
psychiatric examination was conducted and diagnoses included 
major depressive disorder, no opinion as to its etiology was 
rendered.

In response to the RO's request of a military support group 
to attempt to corroborate the alleged in-service stressors, 
an April 2001 written response with accompanying unit 
histories were received, which unfortunately primarily 
pertained to U.S. Naval Inshore Undersea Warfare Group ONE 
(IUWG-1), WESTPAC Detachment/Naval Support Facility Units 
ONE, THREE and FOUR, not appellant's Unit TWO.  
Parenthetically, although pursuant to the Board's September 
2002 additional development, the military support group was 
requested to provide any additional relevant records of the 
activities of appellant's military Unit TWO, in a written 
response the military support group declined that request, 
indicating that its previous research had been based on the 
same existing information of record.

A May 2001 VA examination by a board of psychiatrists was 
conducted to reconcile conflicting diagnoses.  One examiner 
opined that "[t]here are insufficient symptoms of post-
traumatic stress disorder to make that diagnosis.  It is my 
view that he had a mixture of anxiety and depression prior to 
the major depression in 1997 and 1998, but...[t]here is no 
evidence that these were immediately the result of his 
military experience though that possibly is the case."  
Another examiner opined that appellant "had some limited 
stressors while in Vietnam but certainly not the level of 
stressors usually associated with PTSD."  Major depressive 
episode/disorder was diagnosed.  

During a June 2002 "Travel Board" hearing, appellant's 
testimony was consistent with the aforestated contentions.

Pursuant to the Board's September 2002 additional 
development, appellant submitted additional documents and 
associated records, including a photocopy of a ship with a 
damaged hull at the bow (with the name "Pelikan" painted on 
the hull), which appellant alleged was caused by a bomb; and 
a photocopy of an armed patrol boat (which appellant alleged 
he had been the captain of).  Additionally, VA psychiatric 
and psychologic examinations were conducted in January and 
April 2003 with medical opinion rendered on the etiological 
question in controversy.  On January 2003 VA psychologic 
examination, psychological tests were administered, including 
the Mississippi Scale for Combat-Related PTSD; and the score 
of 151 on that test was interpreted as consistent with post-
traumatic stress disorder.  Significantly, the examiner 
stated that scores above 107 have been shown to identify 
combat-related post-traumatic stress disorder "about 80% of 
the time"; and that appellant's "evaluation confirmed a 
diagnosis of PTSD.  [Appellant] experienced prolonged 
exposure to unusually stressful events while serving in the 
U.S. Navy as a boat captain in Vietnam...."  The examiner 
reported that traumatic in-service events were described by 
appellant during an intake evaluation as involving witnessing 
a bomb explode against the hull of a civilian ship 
("Pelican") resulting in his being responsible for 
"picking up the remains of more than two dozen people who 
were killed in the bombing"; his killing a man with a 
grenade in combat; and his frequently fearing for his life 
and witnessing his peers being killed and wounded in Vietnam.  

On April 2003 VA psychiatric examination, the examiner 
specified that he had reviewed the claims folder, including 
appellant's service records, appellant's claimed service 
stressors, VA examinations reports, and other evidence 
submitted.  Appellant described his harbor patrol duties in 
Vietnam as involving boarding sampans to check for weapons on 
board and arresting people if weapons were discovered.  
Appellant stated that there were inaccuracies in a previous 
report, clarifying that although a bomb explosion of a 
civilian ship ("Pelican") had occurred in 1967, there were 
no resultant deaths; and that although his boat was fired 
upon from shore and would return fire, he did not actually 
see anyone shot or killed while he was in Vietnam.  Appellant 
described traumatic in-service events as involving removing 
bodies from the water while on harbor patrol; throwing 
concussion grenades and depth charges over board at 
"people" swimming (presumably suspected enemy), probably 
killing at least one since his body was later found in the 
water; and after boarding a sampan, his shooting in the chest 
and killing a Vietnamese man holding a hand grenade.  
Significantly, the examiner opined that appellant "met 
criteria for post-traumatic stress disorder based upon his 
evaluation today and he also has a major depressive disorder 
that I believe is secondary to... post-traumatic stress 
disorder.  In addition to my evaluation today, he has had 
PTSD screens and other PTSD tests done indicating combat 
related PTSD according to the evaluation." 

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In pertinent part, 38 C.F.R. § 3.304(f), as amended after 
Cohen v. Brown, 10 Vet. App. 128 (1997), provides:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the clamed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  In such cases, the record must contain corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Thus, a question for resolution is whether the evidentiary 
record includes competent evidence showing that an in-service 
stressor sufficient to support a diagnosis of a post-
traumatic stress disorder actually occurred.  With regard to 
the second element under 38 C.F.R. § 3.304(f), the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  

In VAOPGCPREC 12-99 (Oct. 18, 1999), VA's General Counsel 
defined the ordinary meaning of the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in an actual fight or encounter with 
a military foe or hostile unit/instrumentality.  That phrase 
"would not apply to veterans who served in a general 
[']combat area['] or [']combat zone['] but did not themselves 
engage in combat with the enemy."  Additionally, that 
General Counsel opinion stated that "the fact that a veteran 
participated in a particular operation or campaign does not 
necessarily establish that the veteran engaged in combat."  
It appears that appellant has alleged specific service 
stressors involving actual participation in "combat."  
However, despite efforts to substantiate alleged combat 
incidents, including by requesting assistance from a military 
support group, appellant's alleged combat incidents have not 
been verified.  

The negative evidence includes the fact that there are no 
combat-related awards or citations or other proof of 
appellant's actual participation in combat.  However, the 
positive evidence includes appellant's service records 
documentation that he was in Vietnam during a period of 
substantial escalation of fighting and was in a potentially 
dangerous assignment on an armed harbor patrol craft.  Under 
the circumstances of this particular case, it is the Board's 
opinion that credible supporting evidence that the claimed 
in-service stressors occurred has been presented.  
Appellant's description of alleged service stressors has also 
been internally consistent for the most part (he had also 
corrected certain inaccuracies that had been previously 
recorded on a particular examination concerning in-service 
stressors).  The Board has also considered the photocopy of a 
civilian ship that purportedly shows bomb damage to its hull 
(appellant also alleges he witnessed the explosion during 
harbor patrol duty, although there is no objective 
confirmation of such allegation).  

As the United States Court of Appeals for Veterans Claims 
(Court) has stated in Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991), "[d]etermination of credibility is a function 
for the BVA."  The Board finds that it is not unreasonable 
to conclude that the positive evidence (which includes 
appellant's available service records indicating Vietnam 
active duty in a potentially dangerous assignment on an armed 
harbor patrol craft that might connote combat exposure, his 
written statements and testimony alleging combat incidents, 
and the recent examiners' opinions on VA psychologic and 
psychiatric examinations that appellant has an acquired 
psychiatric disability, to include post-traumatic stress 
disorder, related to combat) and the negative evidence (which 
includes the conflicting evidence as to whether service 
stressors have been sufficiently substantiated, and the 
conflicting medical opinions as to the validity of a post-
traumatic stress disorder diagnosis) are in relative 
equipoise.  Therefore, resolving all reasonable doubt in 
appellant's favor, service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder, is granted.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304(f).


ORDER

With resolution of reasonable doubt in the veteran's favor, 
service connection for an acquired psychiatric disability, to 
include post-traumatic stress disorder, is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

